Mr. Justice Carter delivered the opinion of the court: These three cases were consolidated in this court and heard as one case. Each of them came to this court by appeal .on a certificate of importance from the Appellate Court. The record in this consolidated case is in all essential particulars the same as that in City of Chicago v. Thomasson, 259 Ill. 322. The questions raised are identical with those raised in the case just cited. The decision in that case must control here. The judgment of the Appellate Court must therefore be affirmed in each case. Judgments affirmed.